Citation Nr: 0307217	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  98-02 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of residuals of right thumb injury.  

2.  Whether the veteran's enrollment in the Chapter 31 
vocational rehabilitation training program was properly 
discontinued.  




REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964 and from July 1964 to November 1970.  

This case come to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision by the RO in Columbia, South 
Carolina that denied the veteran's claim of service 
connection for the residuals of a right thumb injury.  

It also comes to the Board from an October 2001 decision by a 
Vocational Rehabilitation Counselor at the RO in Columbia, 
South Carolina that discontinued the veteran's enrollment in 
the vocational rehabilitation program.  

The Board most recently remanded the case to RO in July 2002.  

The veteran apparently relocated to Houston, Texas during the 
course of the appeal and, as indicated on the preceding page, 
control of his claims folder has been transferred to that RO.  



REMAND

With respect to the vocational rehabilitation claim listed 
hereinabove, the Board notes that, in his May 2002 
Substantive Appeal (VA Form 9), the veteran requested that a 
hearing be conducted before a Veterans Law Judge at the RO 
(i.e. a Travel Board hearing).  

Previously, in a January 2002 letter, the veteran's 
representative requested a Travel Board hearing with respect 
to the service connection claim.  There is no indication in 
the record that such a hearing was scheduled.  

In response to a March 2003 Board letter, the veteran again 
indicated that he wanted a hearing before a Veterans Law 
Judge at the RO.  As such, a Travel Board hearing should be 
scheduled.  

In view of this, for Due Process reasons, the Board finds 
that the case must be REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
contact the veteran in order to schedule 
him for a Travel Board hearing and 
properly notify him and his 
representative of this proceeding.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



